SPBAGUE, District Judge,
ruled that the indictment must be considered as alleging a criminal intent The mere fact that a blow is struck, does not necessarily make out a crime. It may be unintentional; or, if intentional, it may be in self-defence, or in the execution of a legal duty. In charging a crime, the government charges a criminal intent, and must prove it. Proving a blow may, in some cases, be of itself sufficient evidence of a criminal intent; but such intent may be repelled by the circumstances. If, on all. the evidence, the jury are left in reasonable doubt as to the intent of the .defendant, they cannot convict him of the crime, for the crime -is not proved. The overt act is proved, but the character of the act, whether criminal or not, is left in doubt. In this case it is conceded that a blow was struck with a dangerous weapon. The only question is as to the character of the act. Was it criminal or was it not? It is not pretended that the complainant was intentionally 'struck in' self-defence, or in the execution of a duty. The only de-fence is that he received the blow by misadventure. If the defendant was using this weapon, which he knew was dangerous, in a reckless manner, so that he had reasonable cause to believe that he might injure some one, he is equally guilty of a criminal intent, as if he had a special intention to injure the complainant. If in a contest with another person he used it unlawfully, and hit the complainant by accident, he would be guilty. But if he hit the complainant accidentally, either while engaged in a contest in which he had a right to use the weapon, or when using it to make a noise and warn the passengers, if used so as not to be likely to endanger any one, he would not be guilty. In determining the motive, the state of mind of the defendant, you will take into view, not only his acts when below, but the language and acts attributed to him by the witnesses on each side after the occurrence, the reasonableness of his going below armed with such a weapon, and the evidence of his general peaceable and temperate character and conduct on this and other similar voyages. If, on all the evidence, you are satisfied beyond a reasonable doubt that the act was accompanied with a criminal intent, according to the definition I have given you, you will find the defendant guilty. If you are not so satisfied, he is entitled to an acquittal.
The jury found a verdict of not guilty.